Filed 10/17/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 238







Joshua Clark, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170076







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Kiara C. Kraus-Parr, Grand Forks, N.D., for petitioner and appellant.



Marina Spahr, Assistant State’s Attorney, Bismarck, N.D., for respondent and appellee.

Clark v. State

No. 20170076



Per Curiam.

[¶1]	Joshua Clark appeals from a district court’s judgment summarily dismissing his application for post-conviction relief.  On appeal, Clark argues the district court erred by dismissing his application without holding an evidentiary hearing.  Because Clark was put to his proof and did not meet his minimal burden of supporting his application with competent, admissible evidence raising an issue of material fact, we summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See, e.g.
, 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (affirming the summary dismissal of a post-conviction application when the petitioner was put to his proof and failed to present any competent evidence raising an issue of material fact).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen